       Case 1:17-cv-07417-VM-SLC Document 248 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COVENTRY CAPITAL US LLC,

                               Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 17 Civ. 7417 (VM) (SLC)

                                                                        SEALING ORDER
EEA LIFE SETTLEMENTS INC., et al,

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         Defendant EEA Life Settlements, Inc.’s Letter-Motion at ECF No. 245 to file exhibits 1–3 to

ECF No. 246 under seal is GRANTED. The documents filed as exhibits 1–3 to ECF No. 246 shall

remain as only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 245.


Dated:          New York, New York
                November 16, 2020

                                                      SO ORDERED




                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
